213 F.3d 970 (7th Cir. 2000)
GLORIA CANNON,    Plaintiff-Appellant,v.KENNETH S. APFEL, Commissioner  of Social Security,    Defendant-Appellee.
No. 99-1578
In the  United States Court of Appeals  For the Seventh Circuit
Argued November 2, 1999
Decided May 24, 2000

Appeal from the United States District Court  for the Central District of Illinois.  No. 98 C 3117--Charles H. Evans, Magistrate Judge.
Before COFFEY, FLAUM and KANNE, Circuit Judges.
COFFEY, Circuit Judge.


1
In January 1993, the  Social Security Administration ("SSA") certified  Sampson Strong ("Strong") as a "representative payee" to receive Supplemental Security Income  ("SSI") payments on behalf of his minor niece,  Gloria Faye Cannon ("Gloria").1 A few weeks  later, in February 1993, the SSA sent Strong a  lump-sum payment of $23,202.98 in past due SSI on  Gloria's behalf. But Strong neglected to use this  money for Gloria's use and benefit, and on  January 22, 1994, the SSA determined that Strong  had misused $22,767.68 of Gloria's SSI money by  spending it on himself.


2
Gloria sought reimbursement of her SSI benefits  from the SSA, but the Commissioner denied her  claim. On February 16, 1999, the district court  affirmed the Commissioner's decision, stating  that "there is substantial evidence to support  the ALJ's finding that Defendant exercised  reasonable care and was not negligent in  appointing Strong as Plaintiff's representative  payee."


3
We affirm.

I.  BACKGROUND

4
A.  The SSA's Use of Representative Payments


5
The Social Security Act provides that since  there are beneficiaries who are unable to direct  the management of their own affairs, including  their finances, the SSA may make payment of their  benefits to a "representative payee." See 42  U.S.C. sec.sec. 405(j)(1)(A) &  1383(a)(2)(A)(ii)(I).


6
The SSA's operating procedures require that it  exercise "extreme care" in selecting  representative payees. See Social Security  Program Operations Manual System ("POMS") sec. GN  00501.005(C). Furthermore, in order to protect  the funds of the beneficiaries against misuse by  their representative payees, the Social Security  Act provides that if the SSA is negligent in its  selection of a representative payee, and that  negligence results in misuse of the beneficiary's  benefits, then the SSA is obligated to reimburse  the beneficiary for the misused funds.2 On the  other hand, if the SSA is not negligent in  selecting a beneficiary's payee, but the payee,  nevertheless, misuses the beneficiary's benefits,  then the beneficiary must collect the misused  payments from the representative payee directly.  See 20 C.F.R. sec. 416.641.


7
B. The SSA's Certification of Strong as Gloria's  Representative Payee


8
On December 5, 1990, shortly before her death,  Gloria's terminally-ill mother, Georgia Mae  Cannon, signed a social security consent form  naming Strong as the representative payee for the  Child's Insurance Benefits ("CIB") to which her  three minor children, Gloria (15 years old),  Barbara (15 years old), and Emanuel (5 years old)  were entitled. Shortly thereafter, on December  13, 1990, the Illinois Circuit Court for Sangamon  County appointed Strong to be the legal and  custodial guardian of Gloria, Barbara, and  Emanuel.


9
After the death of their mother, Georgia, on  December 18, 1990, Gloria, her sister, and her  brother began living with Strong in his  Springfield, Illinois apartment. A few weeks  later, in January 1991, the SSA appointed Strong  as Gloria's representative payee for her CIB.  From January 1991 through January 1993, Strong  received $3670 in CIB funds on Gloria's behalf.


10
On December 23, 1992, the SSA awarded Gloria  SSI benefits under 42 U.S.C. sec. 1381a (but did  not yet turn over the funds). Shortly thereafter,  Strong applied to the SSA to be appointed as the  representative payee for Gloria's SSI benefits. On January 14, 1993, Strong submitted an  Application Form SSA-11-BK (Request to be  Selected as Payee) and a Form SSA-8000-BK  (Application for Supplemental Security Income).  On those forms that Strong filled out and  submitted, he stated that he was Gloria's uncle,  that she was a minor, and that she (and her  brother and sister) lived with him in his  apartment. Furthermore, Strong claimed (falsely)  that he had never been convicted of a felony.


11
After Strong submitted his payee application, he  was interviewed by an SSA representative, where,  once again, he stated that he had never been  convicted of a felony.3 Contrary to Strong's  assertions, he had in fact been convicted of  three felonies: He was convicted in Detroit,  Michigan, in 1955 for overdrawing unemployment  benefits; in California, in 1970 for stealing an  automobile; and in California, in 1976 for  receiving stolen property. Because of its lack of  diligence in engaging in a thorough investigation  of Strong, the SSA did not have the benefit of  this information. So, based on the fact Gloria  lived with Strong, and that Strong was her uncle  and court-appointed legal guardian, and that  Strong had previously served as her CIB payee (on  the recommendation of her now deceased mother),  on January 12, 1993, the SSA certified Strong as  Gloria's SSI representative. On February 22,  1993, Strong received $23,202.98 on Gloria's  behalf, and continued to receive Gloria's $300  monthly SSI checks until September 1993, at which  time Gloria started receiving her SSI checks  directly.4


12
C. Strong's Performance as Gloria's Representative  Payee


13
On October 13, 1993, Gloria's sister, Barbara,  submitted a signed statement to the SSA stating  that Strong had misused approximately $23,000 of  Gloria's SSI benefits. At about this time,  Gloria, obviously upset that Strong had misused  the funds, appointed Linda Rockey ("Rockey") as  her representative, and Rockey submitted a signed  statement which stated that Gloria never received  the benefits that the SSA had paid to Strong.


14
In response to these allegations of misuse, the  SSA, which had already stopped sending Gloria's  SSI checks to Strong, asked Strong for an  accounting. But Strong failed to respond and  provide the requested accounting information, and  on January 22, 1994, the SSA determined that  Strong had misused $22,767.68 of Gloria's SSI  benefits. See 20 C.F.R. sec. 416.635(a); POMS  sec. GN 00604.001(B)(4).5


15
In a letter dated March 27, 1995, the SSA  demanded restitution from Strong, informing him,  "you will have to return the $22,767.68 of the  Supplemental Security Income money we sent you as  Gloria Cannon's payee. We have decided that you  did not use this money for her as you agreed to  do. For that reason you must pay us back."6


16
D. Gloria's Claim for Reimbursement of Her Misused  SSI Funds


17
Although Gloria was able to recover some7 of  the misused funds from Strong,8 she attempted  to recover the remainder of the funds directly  from the SSA. See POMS sec. GN 00604.035(C). As  stated before, the SSA came to its own defense,  determining that it had not been negligent in  selecting Strong as Gloria's representative  payee, and that decision was subsequently upheld  both by the ALJ and by the Appeals Council.


18
Thereafter, Gloria sought review of the ALJ's  decision in the United States District Court for  the Central District of Illinois. Gloria alleged  that the SSA violated 42 U.S.C. sec.  1383(a)(2)(E) by negligently selecting Strong as  her representative payee. Both parties filed  motions for summary judgment. The Magistrate  Judge9 granted the Commissioner's motion for  summary judgment and denied Gloria's motion for  summary judgment, finding that "there is  substantial evidence to support the ALJ's finding  that Defendant exercised reasonable care and was  not negligent in appointing Strong as Plaintiff's  representative payee."


19
We affirm.

II.  ISSUES

20
On appeal, Gloria argues: (1) that the ALJ's  finding that the SSA was not negligent in  selecting Strong as her representative payee is  not supported by substantial evidence; (2) that  the SSA's administrative review of her claim  violated her right to constitutional due process;  and (3) that the ALJ failed to develop a fair and  complete record by refusing to allow Gloria's  representative to testify.

III.  ANALYSIS

21
A. The SSA's Selection of Strong as Representative  Payee

1.  Standard of Review

22
As we have long held, we will uphold the  Commissioner of Social Security's decision, if  the ALJ's findings of fact are supported by  substantial evidence and no error of law was  committed. See Nelson v. Apfel, 131 F.3d 1228,  1234 (7th Cir. 1997); see also 42 U.S.C. sec.  405(g) ("The findings of the Commissioner of  Social Security as to any fact, if supported by  substantial evidence, shall be conclusive."). To  determine whether substantial evidence exists,  the court reviews the record as a whole but is  not allowed to substitute its judgment for the  ALJ's "by reconsidering facts, reweighing  evidence, resolving conflicts in evidence, or  deciding questions of credibility." Williams v.  Apfel, 179 F.3d 1066, 1071-72 (7th Cir. 1999)  (internal quotations omitted); see also Estok v.  Apfel, 152 F.3d 636, 638 (7th Cir. 1998). In  agency cases, a mere scintilla of proof will not  suffice to uphold the SSA's findings, but the  standard of "substantial evidence requires no  more than 'such relevant evidence as a reasonable  mind might accept as adequate to support a conclusion.'"  Diaz v. Chater, 55 F.3d 300, 305 (7th Cir. 1995)  (quoting Richardson v. Perales, 402 U.S. 389, 401  (1971)).


23
2. Deference to the SSA's Determination of an  Adequate Investigation


24
Gloria contends that the SSA was negligent  because it failed to ascertain whether Strong had  a criminal arrest and conviction record as part  of its investigation. In determining whether the  SSA has an obligation to check the criminal  background of candidate representative payees, we  look first to the language of the Social Security  Act. See United States v. Balint, 201 F.3d 928,  932-33 (7th Cir. 2000). The relevant statute  requires that the SSA investigate representative  payees in a manner calculated to produce  "adequate evidence" of the representative payee's  fitness:


25
(i)  Any determination made under subparagraph  (A) for payment of benefits to the representative  payee of an individual or eligible spouse shall  be made on the basis of--


26
(I)  an investigation by the Commissioner of  Social Security of the person to serve as  representative payee, which shall be conducted in  advance of such payment, and shall, to the extent  practicable, include a face-to-face interview  with such person; and    (II)  adequate evidence that such payment is in  the interest of the individual or eligible spouse  (as determined by the Commissioner of Social  Security in regulations).    (ii)  As part of the investigation referred to in  clause (i)(I), the Commissioner of Social  Security shall--    (I)  require the person being investigated to  submit documented proof of the identity of such  person, unless information establishing such  identity was submitted with an application for  benefits under subchapter II of this chapter or  this subchapter;    (II)  verify the social security account number  (or employer identification number) of such  person;    (III)  determine whether such person has been  convicted of a violation of section 408 or 1383a  of this title; and    (IV)  determine whether payment of benefits to  such person has been terminated pursuant to  subparagraph (A)(iii), and whether certification  of payment of benefits to such person has been  revoked pursuant to section 405(j) of this title,  by reason of misuse of funds paid as benefits  under subchapter II of this chapter or this  subchapter.    42 U.S.C. sec.1383(a)(2)(B).10


27
Nothing in the statutory language explicitly  requires the SSA to conduct criminal background  checks of those who apply to be appointed as  representative payees. Moreover, the statute  commits to the SSA's discretion what constitutes  "adequate evidence," defining "adequate evidence"  as that evidence "determined by the Commissioner  of Social Security in regulations." 42 U.S.C.  sec. 1383(a)(2)(B)(i)(II). And although the SSA  has not implemented regulations concerning this  statute, we nevertheless owe SSA's interpretation  of this statute "respectful consideration." See  First Chicago NBD Corp. v. Commissioner of  Internal Revenue, 135 F.3d 457, 458-59 (7th Cir.  1998); Parsons v. Pitzer, 149 F.3d 734, 738 (7th  Cir. 1998) (citing Reno v. Koray, 515 U.S. 50, 61  (1995)); see also City of Chicago v. FCC, 199 F.3d 424, 429 (7th Cir. 2000) ("An agency's  interpretation of a statute it administers  commands deference, regardless of whether it  emerges as a result of an adjudicative  proceedings [sic] or a rulemaking process.")  (citing Cowherd v. United States Dep't of Hous.  and Urban Dev., 827 F.2d 40 (7th Cir. 1987)).

3.  The Applicability of Holt v. Bowen

28
Gloria relies on Holt v. Bowen, 712 F. Supp. 813 (D. Colo. 1989), in support of her contention  that the SSA was negligent in failing to  investigate Strong's criminal background.11


29
But, even assuming that Holt is applicable, the  holding in that case at most requires the SSA to  do criminal background investigations of  candidate representative payees where it has a  good reason to do so. The Holt court stated: "We  do not infringe upon the [SSA's] authority to  determine the scope of the investigation of  proposed representative payees. However, at a  minimum, such an investigation should include  appropriate background questions along with a  face-to-face interview. Answers to these  questions could then be used in determining the  need for further investigation." Holt, 712 F.  Supp. at 815.12


30
In Holt, the court determined that the SSA was  negligent in failing to investigate Reginald  Holt's proposed representative payee, Billy  Stewart, because Stewart had no significant  connection to the claimant, he gave a bad  address, and he gave an incorrect job reference.  These factors all indicated that Stewart might  not be a suitable payee. Thus, the court found  that the SSA had a duty to investigate Stewart  further. See Holt, 712 F. Supp at 815.


31
The circumstances in this case, in contrast to  those in Holt, suggested to the SSA  representative that there was no reason for  "further investigation" of Strong. As the ALJ  explained, "[t]here was nothing presented to the  SSA at that time to show that such a procedure  should have been followed." Not only did the  SSA's investigation of Strong not raise any red  flags, but Strong satisfied several conditions  which the SSA considers to be strongly indicative  of payee suitability.


32
First, Strong was Gloria's court-appointed legal  guardian. The Sangamon County, Illinois Court had  already determined that Strong was a suitable  person to act in Gloria's best interests. See 20  C.F.R. sec. 416.621(b)(1); POMS sec.sec. GN  00502.105(C) & GN 00502.139(B)(1). Second, Strong  is Gloria's uncle. See 20 C.F.R. sec.sec.  416.620(a) & 416.621(b)(4). Third, Strong had  custody of Gloria. See 20 C.F.R. sec.sec.  416.620(d) & 416.621(b)(4). Finally, Strong had  prior experience managing and accounting for  Gloria's benefits. See 20 C.F.R. sec. 416.620(e).  With the consent of Gloria's mother, Strong had  been appointed representative payee for Gloria's  CIB. Strong performed well as Gloria's CIB payee  for the two year period from January 1991 to  January 1993. He received approximately $3670 on  Gloria's behalf, and Gloria does not allege that  Strong misused any of those funds. See POMS  secs. GN 00502.130 (B)(2) & GN 00502.136(A).


33
Accordingly, considering the record as a whole,  we are forced to hold that there is "such  evidence as a reasonable mind might accept as  adequate to support a conclusion" that the SSA  exercised reasonable care in appointing Strong as  Gloria's representative payee.13


34
4.  The Adequacy of the SSA's Monitoring of  Strong


35
Section 1383 requires that the SSA not only  investigate representative payees before  certifying them but also that the SSA monitor  representative payees once they are certified in  order to make sure that they are acting in the  best interests of the beneficiaries they  represent. See 42 U.S.C. sec. 1383(a)(2)(C); POMS  sec. GN 00604.051(A). Gloria contends that the  SSA was negligent in paying her $23,202.98 SSI  award to Strong because it had actual notice that  Strong had previously misused SSA benefits.


36
Initially, Gloria contends that when her sister,  Barbara Cannon, filed a request to be her own  payee in January 1993, Barbara informed the SSA  that Strong had refused to hand over her CIB  checks for December 1992 and January 1993. The  SSA denies that it was notified of Strong's  misuse of funds at that time. The Appeals Council  found, "The 'Request to be Selected as Payee'  filed by Barbara M. Cannon on January 15, 1993  states only that she no longer lived with her  payee and would prefer to receive her own checks.  There is no mention of misuse of funds by Sampson  Strong."


37
We have repeatedly held that "an ALJ's  credibility determination will not be disturbed  unless it is patently wrong." See, e.g., Diaz, 55 F.3d at 308. Here, the ALJ's credibility finding  is supported by the record. Barbara Cannon's  request to be her own payee states only:     I feel that I am able to manage my own funds. I  am no longer living with my payee and would  prefer to receive my own checks. I am living with  a friend and feel that I would [be the] best  payee for my benefits. The people I am living  with are not related to me.    There is no typed or handwritten statement on  this request (or any other documented proof in  the record) alleging misuse by Strong. Thus, we  will not disturb the ALJ's finding that Barbara  Cannon did not inform the SSA of Strong's misuse  of her CIB prior to the SSA's payment of her  sister's $23,202.98 SSI award in February 1993.


38
Next, Gloria contends that the SSA had actual  notice of Strong's misuse of SSI funds when, in  August 1992, Strong failed to provide a requested  representative payee accounting as required under  20 C.F.R. sec. 416.665. The SSA sent Strong two  "nonresponder alerts" both dated August 2, 1992,  for failure to report expenditures for Barbara  Cannon and Emanuel Cannon. But by August 20,  1992, Strong provided the requested  Representative Payee Reports and the reports  failed to reflect any foul play or irregularity  in the use of benefits that had been paid.  Strong's tardiness in submitting the accounting  reports was not so unusual that it would have  alerted the SSA to possible misuse. Cf. POMS sec.  GN 00605.085 (allowing payees up to six months to  respond to a nonresponder alert). Accordingly, we  are of the opinion that there is "such evidence  as a reasonable mind might accept as adequate to  support a conclusion" that the SSA exercised  reasonable care in monitoring Strong.


39
B.  Due Process Problems with SSA Self-Evaluation


40
Gloria next contends that the SSA's  administrative review of her claim for  reimbursement violated her right to  constitutional due process because the SSA,  "should not evaluate itself on questions  regarding its own negligence. . . . SSA cannot  possibly evaluate itself in such matters where it  has a clear conflict of interest in the outcome."  To the extent that Gloria attacks the institution  of administrative review, the Supreme Court has  rejected this assertion. See Richardson v.  Perales, 402 U.S. 389, 410 (1971) ("Neither are  we persuaded by the advocate-judge-multiple-hat  suggestion. It assumes too much and would bring  down too many procedures designed, and working  well, and for a governmental structure of great  and growing complexity."). To the extent that  Gloria attempts to get around the high degree of  deference that we accord to ALJ decisions, see,  e.g., Estok, 152 F.3d at 638, by attacking the  neutrality of the ALJ in this particular case,  Gloria has failed to identify any evidence to  substantiate such an assertion. Cf. Chapman v.  U.S. Commodity Futures Trading Comm'n, 788 F.2d 408, 411 (7th Cir. 1986). Accordingly, we hold  that the SSA afforded Gloria constitutional due  process.

C.  The Fairness of the Hearing

41
Finally, Gloria contends that the ALJ hearing  was not fair because the "ALJ's failure to fully  develop the record prejudiced the outcome of  [her] case." Gloria argues that the ALJ should  have allowed her non-attorney representative,  Linda Rockey, to testify as a witness at the  hearing. The ALJ informed Rockey that she could  not act both as Gloria's representative and as a  witness.    ALJ:  No you can't act as a representative and as  a witness.     REP:  Okay. Well, that makes sense.


42
But the ALJ allowed Rockey to bring out any  facts and arguments that she requested to make  known while acting in her capacity as  representative. Cf. Butera v. Apfel, 173 F.3d 1049, 1059 (7th Cir. 1999). The ALJ told Rockey  at the hearing, "the record will be left open for  two weeks for you to mail a statement in then if  you desire." Cf. 20 C.F.R. sec. 416.1510(a)(3)  ("Your representative may, on your behalf--make  statements about facts and law."); 20 C.F.R. sec.  416.1449 ("[Y]our representative may . . . enter  written statements about the facts and law  material to your case into the record."). Gloria  has failed to identify any evidence that was not  obtained or how a lack of evidence prejudiced  her. "Mere conjecture or speculation that  additional evidence might have been obtained in  the case is insufficient to warrant remand."  Binion v. Shalala, 13 F.3d 243, 246 (7th Cir.  1994). Accordingly, we hold that the ALJ  developed a fair and complete record.

IV.  CONCLUSION

43
On the face of the record, we are forced to  agree with the district court's determination  that there is substantial evidence in the record  supporting the ALJ's decision, finding that the  Commissioner was not negligent in selecting  Strong as Gloria's representative payee. Thus,  the SSA is not liable under 42 U.S.C. sec.  1383(a)(2)(E) to reimburse Gloria for the SSI  payments misused by Strong until the SSA recovers  those funds from Strong. But we strongly caution  that in the future it would be advisable for the  SSA to at least ascertain if a representative  payee has an arrest and conviction record, as it  would not be an administrative burden for the SSA  to perform this minimal investigation.14 We  further hold that the SSA afforded Gloria  constitutional due process and that the ALJ  developed a fair and complete record.

AFFIRMED


Notes:


1
 A "representative payee" is "the person, agency,  or institution selected to receive and manage  benefits on behalf of an incapable beneficiary."  POMS sec. GN 00501.005(D).


2
 In cases where the negligent failure of the  Commissioner of Social Security to investigate or  monitor a representative payee results in misuse  of benefits by the representative payee, the  Commissioner of Social Security shall make  payment to the beneficiary or the beneficiary's  representative payee of an amount equal to such  misused benefits. The Commissioner of Social  Security shall make a good faith effort to obtain  restitution from the terminated representative  payee.    42 U.S.C. sec. 1383(a)(2)(E); see also POMS sec.  GN 00604.060(B).


3
 In addition to these representations, Strong also  stated that he was never convicted of a felony on  his December 5, 1990 application to be  representative payee for Gloria's CIB benefits as  well as on his August 1992 payee accounting  report.


4
 As of September 1993, Gloria had turned eighteen  years old, moved out of Strong's apartment, and  moved in with her sister Barbara.


5
 Strong later admitted in an Illinois state court  proceeding that he used most of the money for his  own purchases, including a Cadillac automobile,  electronic equipment, and furniture.


6
 After Strong did not return the misused funds,  the SSA commenced a civil action against Strong  to recover the funds pursuant to 42 U.S.C. sec.  1383(a)(2)(E) (Count One) and 31 U.S.C. sec. 3729  (Count Two). On April 21, 1999, the U.S. District  Court for the Central District of Illinois  rendered a judgment against Strong on Count One,  requiring him to repay the misused $22,767.68  with future costs and interest. United States v.  Strong, Civ. No. 99-3003 (C.D. Ill. Apr. 21,  1999) (Consent Judgment).


7
 The record does not reflect the exact amount.


8
 After the SSA issued its January 1994  determination that Strong had misused her funds,  Gloria proceeded to collect some of the misused  funds from Strong directly. For example, in an  Illinois state court action, Gloria obtained a  turn-over order requiring that Strong turn over  his 1986 Cadillac for which he had paid $6500. In  re Cannon, No. 90-P-696 (Ill. Cir. Ct., Sangamon  Cty. Mar. 15, 1994).


9
 On January 22, 1999, in accordance with 28 U.S.C.  sec. 636(c)(1), both parties consented to proceed  before a United States Magistrate.


10
 The district court quoted similar language from  42 U.S.C. sec. 405(j)(2). But because Gloria's  reimbursement claim concerns her SSI benefits  under Title XVI rather than her CIB benefits  under Title II, we will analyze Gloria's claim  for reimbursement under 42 U.S.C. sec.  1383(a)(2)(B).


11
 Gloria also relies on a proposed regulation,  Denial of Supplemental Security Income Benefits  for Fugitive Felons and Probation and Parole  Violators, 63 Fed. Reg. 32,161 (1998). But this  regulation is inapposite both because it post-  dates the SSA's conduct in the instant case and  because it only requires the SSA to investigate  the criminal status of SSI recipients, not that  of representative payees.


12
 The SSA's operating procedures similarly provide:  "Obtain additional information which verifies the  [payee] applicant's answer(s) to any question(s)  which lead you to doubt any information  furnished." POMS sec. GN 00502.107(B)(1).


13
 We note that even if the SSA knew of Strong's  convictions, that would not have automatically  disqualified him from serving as Gloria's  representative payee. See POMS sec. GN  00502.133(A).


14
 See generally Inviting Fraud: Has the Social  Security Administration Allowed Some Payees to  Deceive the Elderly and Disabled? Hearings Before  the Senate Special Committee on Aging, 106th  Cong., 2000 WL 19303127 (2000) (Statement of  James Huse, Jr., Inspector General of the SSA).